Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
January 1, 2016 (“Effective Date”), by and between Famous Dave’s of America,
Inc., a Minnesota corporation (the “Company”), and Adam Wright (“Executive”).

WHEREAS, the Executive is currently serving as the Company’s interim Chief
Executive Officer (“CEO”); and

WHEREAS, Executive wishes to continue to be employed by the Company and the
Company desires to continue to employ Executive as its CEO on the terms and
conditions set forth herein to perform duties generally typical for a CEO of a
publicly traded company operating and conducting business in the United States
and its territories, Canada, Abu Dhabi and such other countries as the Company
may conduct operations and do business in during the Employment Term.

NOW, THEREFORE, in consideration of these premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the parties hereto hereby agree
as follows:

1. Employment; Employment Term. Upon the terms and conditions hereinafter set
forth, the Company hereby agrees to retain the services of Executive and
Executive hereby accepts such employment and agrees to faithfully and diligently
serve as directed by the Board of Directors of the Company (the “Board”) in
accordance with this Agreement, and, unless terminated earlier pursuant to
Section 6 of this Agreement, continuing until the close of business on the two
(2) year anniversary of the Effective Date (the “Employment Term”).

2. Duties.

(a) Services. During the Employment Term, Executive agrees to continue to serve
as CEO of the Company and shall render his duties as CEO in a manner that is
consistent with Executive’s position within the Company and as assigned by the
Board. In addition to his duties as CEO, Executive agrees to serve as an
elected/appointed officer of the Company and Executive shall serve in such
capacity without additional compensation during the Employment Term. Executive
also agrees to serve as any elected/appointed director or officer of any
subsidiary of the Company that the Company may, in its sole discretion, deem fit
and Executive shall serve in such capacity or capacities without additional
compensation during the Employment Term.

(b) Certain Obligations. During the Employment Term, Executive (i) shall devote
100% of his business time and attention to achieve, in accordance with the
policies and directives of the Board established from time to time in their
discretion, the objectives of the Company, (ii) shall be subject to, and comply
with, the rules, practices and policies applicable to executive employees,
whether reflected in an employee handbook, code of conduct, compliance



--------------------------------------------------------------------------------

policy or otherwise, as the same may exist and be amended from time to time, of
the Company; and (iii) shall not engage in any business activities other than
the performance of his duties under this Agreement. Executive may have
investments in other entities and act as a director for the entities and in the
capacities set forth on Exhibit A hereto, or as otherwise approved by the Board;
provided that such other entities are not competitive with the Company, and
provided that so acting shall not interfere with Executive’s duties with the
Company.

(c) Executive shall spend substantially all of his business time and attention
at the Company’s headquarters in Minnetonka, Minnesota, however his employment
under this Agreement may require travel and stay outside Minnetonka, Minnesota
and the United States in order to fulfill his duties hereunder.

3. Compensation. For the services rendered herein by Executive, and the promises
and covenants made by Executive herein, during the Employment Term the Company
shall pay compensation to Executive as follows.

(a) Base Salary. The Company shall pay to Executive the sum of THREE HUNDRED
THOUSAND DOLLARS ($300,000) as an annual salary (the “Base Salary”), payable in
accordance with the normal payroll practices of the Company.

(b) Bonus. Executive shall be eligible to receive a discretionary annual bonus,
which shall be determined by the Board in its sole discretion (the “Bonus”)
based upon Executive’s achievement of milestones, with said milestones
determined by the Board (and recorded in the minutes of the meeting of the
Board) with input from Executive, prior to the commencement of each fiscal year
(the “Milestones”). The achievement of the Milestones will be determined by the
Board in its sole discretion. The targeted amount of each annual Bonus is
expected to be 50% of Base Salary, although the Board may determine in its sole
discretion that it is appropriate to approve a Bonus, if any, that is less or
more than this targeted amount. The Company shall have the right to condition
the payment of any Bonus on Executive’s contemporaneous execution of a
reasonable document pursuant to which Executive confirms, ratifies and agrees
that his obligations under Section 5 are valid and binding and are enforceable
against Executive in accordance with the terms of Section 5. Any Bonus amounts
shall be paid at the same time as annual bonuses are paid to the Company’s other
executive officers, but no later than 180 days following the end of year in
which the Bonus was earned.

(c) Equity Grants. The Company shall grant to Executive stock options (the
“Options”) exercisable for 50,000 shares of the Company’s common stock (“Common
Stock”). The Options shall be granted pursuant to and governed by the terms of
the Company’s 2015 Equity Incentive Plan, as amended from time to time (the
“Plan”), and evidenced by a separate stock option agreement between Executive
and the Company. The exercise price of the Options shall be no less than the
fair market value of the shares of Common Stock on the date of grant, as
determined in good faith by the Board. Subject to the accelerated vesting
described herein and Executive remaining continuously employed by the Company as
its CEO on each vesting date (“Continuous Service Status”), the Options shall
vest in installments of 2,083 options shares on first 23 monthly anniversaries
of the Effective Date over the Employment Term (the first vesting date being on
the one (1) month anniversary of the Effective Date hereof) and 2,091 option
shares on the 24th monthly anniversary of the Effective Date. Notwithstanding
anything to the contrary set forth in the Plan, the Options shall have the
following terms:

(i) In the event of a Change of Control (as defined in the Plan) during the
Employment Term in which the acquiring company or successor company opts not to
assume this Agreement, the vesting of the Options will accelerate such that the
Options shall be fully vested and exercisable immediately prior to such Change
of Control;



--------------------------------------------------------------------------------

(ii) In the event of a Corporate Transaction (as defined in the Plan), at the
option of the Board in its sole discretion, Executive shall exercise the Options
or such failure to exercise will result in the Options terminating immediately
prior to such Corporate Transaction; provided that, for purposes of this
agreement, a Corporate Transaction will not be deemed to have occurred solely
due to the Company reducing the size of its asset base through restaurant
refranchising;

(iii) In the event of a Corporate Transaction, in exchange for the termination
of the Options, the Board in its sole discretion may make a cash payment to
Executive in an amount equal to the product obtained by multiplying (x) the
amount (if any) by which the transaction proceeds per share exceed the exercise
price per share covered by the Option times (y) the number of shares of Common
Stock covered by the Option;

(iv) The Options will terminate if not exercised within six (6) months of
Executive’s termination from the Company for any reason;

(v) Subject to (iv) above, the Options shall expire on the ten (10) year
anniversary of the date of grant; and

(vi) If the Executive breaches the Executive Notice Period set forth in
Section 6(d) below, fifty percent (50%) of Executive’s vested Options shall
automatically terminate.

(d) No Additional Compensation. Except for compensation set forth in this
Agreement, Executive shall not receive additional compensation in connection
with providing services to or holding executive or directorial office(s) in the
Company or any of its subsidiaries unless otherwise agreed to by Executive and
the Company in the Company’s sole discretion.

4. Benefits.

(a) Vacation. During Employment Term, Executive shall also be eligible to
receive paid time off (“PTO”) as outlined in the Company’s PTO program.

(b) Other Benefits. During the Employment Term, Executive will be eligible to
participate in the Company’s benefit plans that are currently and hereafter
maintained by the Company and for which he is eligible including, without
limitation, group medical, 401k, life insurance and other benefit plans (the
“Benefits”). The Company reserves the right to cancel or change at any time the
Benefits that it offers to its employees.

(c) Expenses. During the Employment Term, Executive shall be reimbursed for
reasonable (travel and other) expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time. Executive agrees to provide detailed backup of any expenses and
indicate on any submission for reimbursement those expenses that relate to meals
and entertainment.



--------------------------------------------------------------------------------

5. Non-Disclosure of Information, Assignment of Intellectual Property, and
Restrictive Covenants. Executive acknowledges that the Company is in the
business of developing, owning, operating and franchising barbeque restaurants
globally, with a focus on the United States, the Commonwealth of Puerto Rico,
and in Canada; that the Company has and will develop and assemble extensive
“know-how” and trade secrets relating to its business, the business of its
franchisees and the business of its suppliers and has developed an extensive
relationship with its franchisees, suppliers and customers. Beginning from the
Effective Date and continuing during Executive’s employment with the Company,
Executive will have access to such trade secrets and relationships and other
proprietary information of the Company. Executive agrees to protect the
Company’s Confidential Information (as defined below) as provided in this
Section 5.

(a) Confidential Information. “Confidential Information” means information
regarding the Company not generally known and proprietary to the Company, or to
a third party for whom the Company is performing work, including, without
limitation, information concerning any patents or trade secrets, confidential or
secret designs, infomercial sources, media outlets, pricing, processes,
formulae, source codes, plans, devices or material, research and development,
proprietary software, analysis, techniques, materials or designs (whether or not
patented or patentable), directly or indirectly useful in any aspect of the
business of the Company or any vendor names, customer and supplier lists,
databases, management systems and sales and marketing plans of the Company, or
any confidential secret development or research work of the Company, or any
other confidential information or proprietary aspects of the business of the
Company. All information which the Executive acquires or becomes acquainted with
during his employment with the Company, whether developed by the Executive or by
others which the Executive has a reasonable basis to believe to be Confidential
Information, or which is treated by the Company as being Confidential
Information, shall be presumed to be Confidential Information.

(b) Confidentiality Covenant. Except as permitted or directed by the Company,
the Executive shall not, either while employed by the Company or thereafter,
divulge, furnish or make accessible to anyone or use in any way (other than as
required in the performance of Executive’s duties as CEO hereunder) any
Confidential Information. The Executive acknowledges that the Confidential
Information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such Confidential Information other than for the
sole benefit of the



--------------------------------------------------------------------------------

Company would be wrongful and would cause irreparable harm to the Company. Both
during and after the Employment Term under this Agreement, Consultant will
refrain from any acts or omissions that would reduce the value of such knowledge
or information to the Company. The Employee agrees to acknowledge and remain
bound by the Company’s Information Technology and Data Security Policy, as
amended from time to time (the “Data Security Policy”).

(c) Assignment of Intellectual Property. Executive agrees to assign and hereby
assigns to the Company (the “Assignment”) any and all rights, improvements and
copyrightable or patentable subject matter, know-how, and other intellectual
property relating to the Company’s business (or any of its subsidiaries’
businesses) which Executive conceived or developed, or may conceive or develop,
either alone or with others, or which otherwise arose or may arise during
Executive’s employment with the Company and for a period of nine (9) months
thereafter (“Assignable Property”). Executive shall promptly disclose to the
Company all Assignable Property. Executive agrees not to assert any rights
against the Company (or any of its subsidiaries) or seek compensation from the
Company (or any of its subsidiaries) for the foregoing Assignment or the
Company’s (or any of its subsidiaries) use of Assignable Property. Executive
shall promptly disclose to the Company all knowledge that Executive has or
obtains regarding Assignable Property and, at the request of the Company,
Executive shall, at the sole cost and expense of the Company, provide the
Company with whatever assistance that the Company may request of Executive
including, but not limited to: (i) signing documents to further evidence and
perfect an Assignment; (ii) obtaining for the Company patents, trademarks and
trademark protection, copyrights and copyright protection, assignment of rights,
and protection of trade secrets; and (iii) taking any other action the Company
deems appropriate for securing or protecting its rights in Assignable Property
or other intellectual property of the Company or its subsidiaries. If such
assistance is requested after termination of the Employment Term, the Company
shall reimburse Executive for his reasonable expenses in connection therewith
and pay Executive a $750 per diem for his time.

(d) Non-Solicitation. During the Employment Term and for a period of eighteen
(18) months thereafter, Executive shall not, whether for his own benefit or that
of any other individual, partnership, firm, corporation, or other business
organization, directly or indirectly: (i) solicit or attempt to induce any
employee of the Company or any of its subsidiaries (an “Employee”) to leave
his/her employment with the Company or in any way interfere with the
relationship between or among the Company and any Employee; (ii) hire any person
who was an Employee at any time during the Employment Term, (iii) induce or
attempt to induce any supplier, licensee, franchisee or other business relation
of the Company (collectively, the “Partners”) to limit or reduce his, her or its
relationship with the Company or (iv) make any negative or disparaging
statements or communications regarding the Company, any of its current or former
directors, stockholders, officers, Employees or Partners (collectively,
“Soliciting”).

(e) Non-Compete. During the Employment Term and (i) if the Employee’s employment
was terminated by the Company other than for Cause or by the Employee for Good
Reason, during the Severance Period (as defined below), and (ii) if the
Employee’s employment was terminated by the Company for Cause or by the Employee
not for Good Reason, for twelve months following the date of termination of the
Employment Term, Executive shall not (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder, corporate officer,



--------------------------------------------------------------------------------

director or otherwise) directly engage, own, have an interest, or participate in
the financing, operation, management or control of any person, firm, corporation
or business whose primary business is the retail sale of barbeque format food or
whose restaurant business derives 30% of its food-related revenues from the sale
of barbeque type food or barbeque-related products, other than as a stockholder
with less than one percent (1%) of the outstanding common stock of a publicly
traded company. The foregoing covenant shall cover Executive’s activities in the
United States and its territories (including for the avoidance of doubt Puerto
Rico), in Canada, Abu Dhabi and in any other country in which the Company does
business during the Employment Term.

(f) Equitable Relief. In the event of a breach of or threatened breach by
Executive of the provisions of this Section 5, the Company shall be entitled to
an injunction restraining Executive from violating these covenants. Any breach
or threatened breach of such provisions will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy therefor, and
Executive hereby consents to the issuance of an injunction and to the ordering
of such specific performance in the event the Company seeks injunctive relief
and agrees that the Company shall be entitled to recover reasonable costs and
attorneys’ fees in connection therewith. Executive further agrees that no bond
or other security shall be required in obtaining such equitable relief, nor will
proof of actual damages be required for such equitable relief.

(g) Tolling. In the event of a breach by Executive of any covenant set forth in
this Section 5, the period of time applicable to such covenant shall be extended
by the duration of any violation by Executive of such covenant.

6. Termination; Severance Payments; Etc.

(a) At-Will Employment. Executive and the Company agree that Executive’s
employment is at-will and that, subject to Section 6(d) below, either Executive
or the Company may terminate Executive’s employment, at any time, with or
without any cause, with no prior notice; provided however that each party shall
remain bound by the terms and provisions of this Agreement that survive the
termination in accordance with Section 9(i).

(b) Termination By Company Without Cause or by Executive With Good Reason;
Accrued Obligations.

(i) If Executive’s employment with the Company is terminated by the Company for
any reason (for the avoidance of doubt, a termination of Executive by the
Company within six (6) months after a Change of Control (as defined below) shall
be deemed a not for Cause termination) other than for Cause, death or Disability
(as defined below) or if Executive resigns for Good Reason (as defined below),
so long as Executive has signed (and at no time revokes) a Release Agreement (as
defined below), then, subject to Executive continuing to fulfill his obligations
under Section 5 hereof, Executive shall be entitled to receive (and paid
periodically in accordance with the Company’s normal payroll policies)
continuing payments of Base Salary for a period equal to the lesser of: (x) six
(6) months after such termination; or (y) the greater of remainder of what would
have been the Employment Term had the Executive had not been terminated and four
(4)



--------------------------------------------------------------------------------

months after such termination ((x) or (y), as applicable, the “Severance
Period”); provided however, at its option and in its sole discretion, the
Company shall, so long as it continues to make payments of Base Salary to
Executive, have the right to extend the length of the Severance Period for an
additional period of time, provided that the entire Severance Period shall in no
event exceed twelve (12) months in total. The payments made or payable to
Executive under this Section 6(b)(i) shall be hereinafter referred to as the
“Severance Payments”.

(ii) In the case of Executive’s death, Disability or if the Executive is
terminated for any reason, the Company shall pay Executive, or, his estate, if
applicable, (A) any portion of the Base Salary that has accrued but not been
paid through the date of such termination, and (B) all accrued vacation, expense
and housing reimbursements due to Executive through the date of termination (if
any) (collectively the “Accrued Obligations”).

(c) Definitions.

(i) As used herein, “Cause” for the Company to terminate this Agreement shall
mean: (1) Executive’s indictment for, conviction of, or plea of guilty or nolo
contendere, to a felony, a misdemeanor involving fraud or dishonesty, or any
crime involving moral turpitude, (2) an act of personal dishonesty taken by
Executive in connection with his responsibilities hereunder or in connection
with his position at the Company, (3) an act taken by Executive that constitutes
willful misconduct or gross negligence in the performance of Executive’s duties,
(4) any breach by Executive of this Agreement, (5) Executive’s repeated and
unexplained or unjustified absence from the Company, or (6) Executive’s failure
to substantially perform his duties or comply with any written reasonable
directive from the Board, and, if such failure is curable, failure to cure such
failure within ten (10) days after receipt of written notice thereof.

(ii) As used herein, “Disability” means Executive being unable to perform the
principal functions of his duties in a reasonable manner due to a physical or
mental impairment, but only if such inability has lasted or is reasonably
expected to last for at least sixty (60) consecutive calendar days or ninety
(90) non-consecutive calendar days of any twelve month (12) period and, whether
Executive has a Disability will be determined by the Company.

(iii) As used herein, “Good Reason” for Executive to terminate this Agreement
shall mean (i) any material breach by the Company of this Agreement, including
its obligations to pay Executive his Base Salary, not cured by the Company in
accordance with Section 6(d) below; or (ii) the Company relocating its principal
office more than 30 miles from Minnetonka, Minnesota. In no event will Executive
have Good Reason to terminate the Agreement if he resigns more than three
(3) months following the initial existence of the condition that constitutes
Good Reason.

(d) Termination Process. Either party may terminate this Agreement during the
Employment Term; provided, however, that if such termination is by the Company
for Cause



--------------------------------------------------------------------------------

or by Executive for Good Reason, the terminating party shall give the
non-terminating party a written notice providing reasonable notice and detail of
the alleged Cause or Good Reason, as the case may be, and, if such Cause or Good
Reason is curable, the non-terminating party shall have twenty-one (21) days
following such notice to cure such Cause or Good Reason; provided further
however, if the termination is by the Executive without Good Reason, the
Executive shall give the Company ninety (90) days prior notice of his
termination or such shorter period as agreed to by the Company in its sole
discretion (the “Executive Notice Period”). Notwithstanding the foregoing, the
Company shall not be required to give Executive the right to cure any act of
Cause as set forth in Sections 6(c)(i)(1), (2), (3) or (6). If the Company
terminates Executive’s employment with Cause, it shall have no liability to
Executive other than to pay him the Accrued Obligations.

(e) Release Agreement. The Company’s obligation to make any of the Severance
Payments contemplated herein shall be conditioned upon the execution by
Executive and the Company of a valid release agreement that is reasonable in
form and substance (the “Release Agreement”) to be prepared by the Company and
agreed to by Executive, pursuant to which Executive shall release the Company,
to the maximum extent permitted by law, from any and all claims he may have
against the Company that relate to or arise out of Executive’s employment or
termination of employment, except for claims arising under the Release
Agreement. The Company’s initial draft of the Release Agreement shall be
delivered to Executive no later than five (5) business days following the date
of Executive’s termination of employment. The Severance Payments shall begin to
be paid to Executive on the first payroll date after that Company has received a
Release Agreement that is properly executed by Executive. Executive shall
forfeit all rights to the Severance Payments unless such Release Agreement is
signed and delivered within twenty (20) days following the date of Executive’s
termination of employment.

(f) In the event of a termination of the Executive, Executive shall assist the
Company in transitioning his duties to another person or person designated by
the Company.

7. Representations.

(a) Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by him in confidence or in trust prior to or outside of his employment
by the Company. Executive hereby represents and warrants that he has not entered
into, and will not enter into, any oral or written agreement in conflict
herewith.

(b) Executive hereby represents that Executive is not subject to any other
agreement that Employee will violate by working with the Company or in the
position for which the Company has hired Executive. Further, Executive
represents that no conflict of interest or a breach of Executive’s fiduciary
duties will result by working with and performing duties for the Company.

(c) Executive further acknowledges and agrees that he has carefully read this
Agreement and that he has asked any questions needed for him to understand the
terms,



--------------------------------------------------------------------------------

consequences and binding effect of this Agreement and fully understands it and
that he has been provided an opportunity to seek the advice of legal counsel of
his choice before signing this Agreement.

(d) Executive further agrees during the Severance Period to provide a prompt
response to Company in the event Company requests non-confidential information
connected to Executive’s subsequent employment after ceasing to be an employee
of Company.

(e) Executive represents and warrants that he is not currently involved,
directly or, to his knowledge, indirectly, in any litigation as a defendant or
as a party subject to any counterclaims, nor is any such litigation threatened
against Executive, directly or indirectly.

8. Background Verification. The Company has requested from an independent
reviewer a complete background report with respect to Executive and
notwithstanding anything to the contrary set forth herein, this Agreement shall
be not effective until the Company has approved such background report.

9. Miscellaneous.

(a) Notices. All notices, requests, consents and other communications hereunder
(i) shall be in writing, (ii) shall be effective upon receipt, and (iii) shall
be sufficient if delivered personally, electronically with receipt confirmation,
or by mail, in each case addressed as follows:

If to the Company:

c/o Wexford Capital LP

Suite 602 East

777 South Flagler Drive

West Palm Beach, Florida 33401

Attn: Joseph Jacobs, Chairman of the Board of Directors of Famous Dave’s of
America, Inc.

Email: jjacobs@wexford.com

With a copy to:

Maslon LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attn: William Mower

Email: Bill.Mower@maslon.com

If to Executive:

To Executive’s most recent residential address set forth above or otherwise
known by the Company or any other address Executive may provide to the Company
in writing.



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement constitutes the entire agreement by and
between the parties with respect to the subject matter contained herein and
supersedes all prior agreements or understandings, oral or written, with respect
to the subject matter contained herein. Notwithstanding the foregoing, Executive
shall remain subject to and bound by the Data Security Policy, any employee
handbook and any other employee policies adopted from time to time.

(c) Amendments; Waivers; Etc. This Agreement may not be altered, amended or
modified in any manner except by written amendment executed by the all the
parties hereto that specifically states that they intended to alter, amend or
modify this Agreement. No provision of this Agreement may be waived by any party
hereto except by written waiver executed by the waiving party that specifically
states that it intends to waive a right hereunder. Any such waiver, alteration,
amendment or modification shall be effective only in the specific instance and
for the specific purpose for which it was given. No remedy herein conferred upon
or reserved by a party is intended to be exclusive of any other available
remedy, but each and every such remedy shall be cumulative and in addition to
every other remedy given under this Agreement or in connection with this
Agreement and now or hereafter existing at law or in equity.

(d) Governing Law and Jurisdiction. Except as provided otherwise in
Section 9(k), this Agreement shall be construed and enforced in accordance with
the laws of the State of Minnesota without regard to the principle of the
conflict of laws. Any dispute arising in connection with this Agreement may be
adjudicated by binding arbitration pursuant to the rules of the American
Arbitration Association, before a single arbitrator in Minneapolis, Minnesota
except that the foregoing shall not preclude the Company or Executive from
enforcing the award of the arbitrators in a state or Federal Court located in
the State of Minnesota, and each of the parties hereto consent to the
jurisdiction of such Courts.

(e) Successors and Assigns. Neither this Agreement nor any rights or obligations
hereunder are assignable by Executive. The Company shall have the right to
assign its rights and obligations under this Agreement to any affiliate or
successor of the Company. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company (including but not limited to any person or entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets or business of the Company) will be
deemed substituted for the Company under the terms of this Agreement for all
purposes.

(f) Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED
HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL



--------------------------------------------------------------------------------

DISPUTES THAT MAY BE FILED IN ANY COURT OR WITH ANY ARBITRATOR AND THAT RELATE
TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THE PARTIES HERETO ACKNOWLEDGE THAT (I) THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, (II) EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND (III) EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES AGREES
THAT THE PREVAILING PARTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ENTITLED TO
RECOVER ITS REASONABLE FEES AND EXPENSES IN CONNECTION THEREWITH, INCLUDING
LEGAL FEES.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same instrument.

(h) Severability. Executive acknowledges that the provisions, restrictions and
time limitations contained in Section 5 are reasonable and properly required for
the adequate protection of the business of the Company and that in the event
such restriction or limitation is deemed to be unreasonable by any court of
competent jurisdiction, then Executive agrees to submit to the reduction of said
restriction and limitation to such as any such court may deem reasonable. If any
particular provision of Section 5 shall be adjudicated to be invalid or
unenforceable, such provision shall be considered to be divisible with respect
to scope, time and geographic area, and such lesser scope, time or geographic
area, as a court of competent jurisdiction may determine to be reasonable, not
arbitrary and not against public policy, shall be effective, binding and
enforceable against Executive. In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

(i) Survival. Any termination of Executive’s employment and any expiration or
termination of the Employment Term under this Agreement shall not affect the
continuing operation and effect of Sections 5, 6 and 9 hereof, which shall
continue in full force and effect with respect to the Company and its successors
and assigns and respect to Executive.

(j) Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

(k) Internal Revenue Code Section 409(A). The intent of the parties is that
payments and benefits under the Agreement comply with or be exempt from
Section 409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”) and,



--------------------------------------------------------------------------------

accordingly, to the maximum extent permitted the Agreement shall be interpreted
to be in compliance therewith or exempt therefrom. To the extent any such cash
payment or continuing benefit payable upon Executive’s termination of employment
is nonqualified deferred compensation subject to Section 409A, then, only to the
extent required by Section 409A, such payment or continuing benefit shall not
commence until the date which is six (6) months after the date of separation
from service, and any previously scheduled payments shall be made in a lump sum
(without interest) on that date. For purposes of Section 409A, the phrase
“termination of employment” (or other words to that effect), as used in this
Agreement, shall be interpreted to mean “separation from service” as defined
under Section 409A.

(l) Golden Parachute Limitation (Sec. 280G). Notwithstanding anything to the
contrary contained herein, if any payments or benefits provided under this
Agreement constitute “parachute payments” within the meaning of Section 280G of
the Code (the “Parachute Payments”) and such Parachute Payments are subject to
the excise tax imposed by Section 4999 of the Code or nondeductible under Code
Section 280G (“Section 280G”) , then the Parachute Payments shall be reduced to
an amount such that the aggregate of the Parachute Payments does not exceed 2.99
times the “base amount,” as defined in Section 280G, provided that the foregoing
reduction shall not take place if, prior to the date of the change in ownership
or control of the Company, the Parachute Payments shall have been approved in a
vote satisfying the requirements of Section 280G(b)(5) of the Code by persons
who, immediately before the change in ownership or control, own more than
seventy-five (75%) of the voting power of all outstanding stock of the Company.

(m) Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

13



--------------------------------------------------------------------------------

FAMOUS DAVE’S OF AMERICA, INC.     EXECUTIVE: By:  

/s/ Richard A Pawlowski

   

/s/ Adam Wright

Name:   Richard A. Pawlowski     ADAM WRIGHT Title   Chief Financial Officer    



--------------------------------------------------------------------------------

Exhibit A

Board of Director of Blue Clay Capital Management